DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the amendment filed on 09/19/2022.  Claims 1-20 are pending.  Claims 1, 10, and 17 are independent.  Claims 17-20 are withdrawn.
Claim Objections
Claims 2 and 11 are objected to because of the following informalities:  
a) The term “farm” in each of lines 2 and 4 of claim 2 should be amended to –form--.
b) The term “farm” in each of lines 2 and 4 of claim 11 should be amended to –form--.
  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
a) The limitation “each of the plurality of wound wires includes a portion that defines an eyelet, each portion of the plurality of wound wires defining the eyelet is concentric” in lines 16-18 of claim 1 does not have sufficient support and is considered as new matter.  The term “concentric” is defined as “having a common center.”  First, it is unclear how each portion (single portion) of the plurality of wound wires defining the eyelet is concentric or having a common center.  A common center would be referring to more than one element or portion.  Secondly, the plurality of wires are wound to form the (distal or proximal) eyelet of the medical device instead of each of the wires including a portion that defines an eyelet.  Third, the wound portions of the wires are not concentric with each other because the wound portions do not have a common center (at least, the wound portions are not disposed radially around one another).
b) The limitation “wherein each of the plurality of elongate elements includes a portion that defines an eyelet, wherein each portion of the plurality of elongate elements defining the eyelet is concentric” in lines 18-20 of claim 10 does not have sufficient support and is considered as new matter.  The term “concentric” is defined as “having a common center.”  First, it is unclear how each portion (single portion) of the plurality of elongate elements or wound wires defining the eyelet is concentric or having a common center.  A common center would be referring to more than one element or portion.  Secondly, the plurality of elongate elements or wires are wound to form the (distal or proximal) eyelet of the medical device instead of each of the wires including a portion that defines an eyelet.  Third, the wound portions of the elongate element or wires are not concentric with each other because the wound portions do not have a common center (at least, the wound portions are not disposed radially around one another).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “each of the plurality of wound wires includes a portion that defines an eyelet, each portion of the plurality of wound wires defining the eyelet is concentric.”  Based on https://www.merriam-webster.com, the term “concentric” is defined as “having a common center.”  It is unclear how each portion (single portion) of the plurality of wound wires defining the eyelet is concentric or having a common center.  A common center would be referring to more than one element or portion.   For the purpose of examination, the examiner interprets the limitation “each of the plurality of wound wires includes a portion that defines an eyelet, each portion of the plurality of wound wires defining the eyelet is concentric” to be “portions of the plurality of wound wires together define an eyelet and disposed around a center of the eyelet.”
	Claim 10 recites the limitation “each of the plurality of elongate elements includes a portion that defines an eyelet, wherein each portion of the plurality of elongate elements defining the eyelet is concentric.”  The term “concentric” is defined as “having a common center.”  It is unclear how each portion (single portion) of the plurality of elongate elements defining the eyelet is concentric or having a common center.  A common center would be referring to more than one element or portion.  For the purpose of examination, the examiner interprets “each of the plurality of elongate elements includes a portion that defines an eyelet, wherein each portion of the plurality of elongate elements defining the eyelet is concentric” to be “portions of the plurality of elongate elements define an eyelet and disposed around a center of eyelet.

	The art rejection(s) below are made as best understood by the examiner because of the  35 U.S.C. 112 (pre-AIA ), second paragraph issue(s) above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-6, 8, 10-14, and 16 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Freudenthal et al.’774 (US Pub. No.: 2003/0171774).
Regarding claims 1-6, 8, 10-14, and 16, Freudenthal’774 discloses a medical device (1, Figs. 1-9c) having a first end element (see first figure below, the combination of the collar with small portions of the wires), a second end element (see first figure below, the combination of the collar with small portions of the wires), and a longitudinal axis (9, Fig. 2) extending between the first end element and the second end element, the medical device comprising: a plurality of wound wires (plurality of wires 2, Fig. 8) defining a frame (such as the frame shown in Fig. 9c), wherein each wound wire of the plurality of wound wire / a plurality of elongate elements (plurality of wires 2, Figs. 1 and 9c) extends from the first end element to the second end element; a sealing member (membrane 8 which envelops the frame / surrounds the frame entirely, Para. [0067]) attached to the frame, the plurality of wound wires / elongate elements and the sealing member defining: a first disk (6, Fig. 7, disk formed by the frame wires and the membrane) adjacent the first end element including a first plurality of petals (see second figure below) overlapping one another when viewed in a direction along the longitudinal axis in a deployed configuration (such as similar to Fig. 9c), and a second disk (7, Fig. 7, disk formed by the frame wires and the membrane) adjacent the second end element including a second plurality of petals (see second figure below) overlapping one another when viewed in a direction along the longitudinal axis in the deployed configuration; (such as similar to Fig. 9c); wherein portions of the plurality of wound wires / elongate elements together define an eyelet and disposed around a center of the eyelet (the plurality of wound wires having portions defining an eyelet and disposed around a center of the eyelet as shown below); wherein an adjacent pair of petals of the first plurality of petals form overlapping zones (see second figure below) between the adjacent pair of petals of the first plurality of petals that include two layers of the sealing member (Fig. 8 and Para. [0067], two layers of the sealing member in the overlapping zones because the membrane attached to each wire in the overlapping zones overlap to form two layers of sealing member or membrane) and an adjacent pair of petals of the second plurality of petals form overlapping zones  (see second figure below and Figs. 7 and 8, the second plurality of petals having the same or similar configuration as the first plurality of petals) between the adjacent pair of petals of the second plurality of petals that include two layers of the sealing member Fig. 8 and Para. [0067], two layers of the sealing member in the overlapping zones because the membrane attached to each wire in the overlapping zones overlap to form two layers of sealing member or membrane); wherein each of the first plurality of petals includes a first portion (see second figure below), a second portion (see second figure below), and a third portion (see second figure below) with the second portion being arranged between the first portion and the third portion  (see second figure below), and the first portion of each of the first plurality of petals overlap a portion of an adjacent one of the first plurality of petals  (see second figure below), the third portion of each of the first plurality of petals overlap a 2portion of an adjacent one of the first plurality of petals (see second figure below), and the second portion of each of the first plurality of petals is non-overlapping an adjacent one of the first plurality of petals  (see second figure below); wherein the second portion of at least one of the first plurality of petals includes a greater area  than at least one of the first portion of the first plurality of petals and the third portion of the first plurality of petals  (see second figure below, the second plurality of petals having the same or similar configuration as the first plurality of petals) and the second portion of at least one of the second plurality of petals includes a greater area than at least one of the first portion of the second plurality of petals and the third portion of the second plurality of petals  (see second figure below); a waist portion (5, Figs. 6 and 7) disposed between the proximal disk and the distal disk; wherein at least one of the first end element and the second end element are formed by portions of the plurality of elongate elements (see first figure below); wherein a perimeter of the first disk is substantially circular in the deployed configuration and a perimeter of the second disk is substantially circular in the deployed configuration (Fig. 9c); wherein the first end element formed by portions of the plurality of elongate elements converging about the longitudinal axis (see first figure below); and wherein the second end element formed by portions of the plurality of elongate elements converging about the longitudinal axis (see first figure below).

    PNG
    media_image1.png
    450
    705
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    600
    665
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Freudenthal et al.’774 (US Pub. No.: 2003/0171774) as applied to claim 6 above, and further in view of Shaw et al. (US Pat. No.: 6,171,329).
Regarding claim 7, Freudenthal’774 discloses substantially all the limitations of the claim but does not disclose that the portions of the plurality of elongate elements are wound about the longitudinal axis to form at least one of the first end element and the second end element.
Shaw teaches, in the same field of endeavor (sealing device), a medical device having end portions of the plurality of wires wound together about a longitudinal axis of the medical device to form at least one of the first end element and the second end element (44 and 48, Fig. 6B and Col. 6, lines 6-8, the proximal eyelet formed by multiple wires wound together).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the sealing device of Freudenthal’774 to include that the portions of the plurality of elongate elements are wound about the longitudinal axis to form at least one of the first end element and the second end element as taught by Shaw in order to obtain the advantage of having a fully flexible device to facilitate the deployment of the device through the tortuous body vessel path.
Claim 1, 3, 5-10, 12, and 14-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kotula et al. (US Pat. No.: 5,725,552) in view of Freudenthal’183 (US Pub. No.: 2006/0224183).
Regarding claims 1, 3, 5-10, 12, and 14-16, Kotula discloses a medical device (60, Figs. 5A, 5B, and 6C) having a first end element (proximal end eyelet formed by the wires within a clamp 15, Figs. 5A, 5B, and 6C), a second end element (distal end eyelet formed by the wires within clamp 15, Figs. 5A, 5B, and 6C), and a longitudinal axis extending between the first end element and the second end element (Fig. 5A), the medical device comprising: a plurality of wound wires (wires, Figs, 5A, 5B, and 6C) defining a frame (frame of 60 formed by the plurality of wires); wherein each wound wire of the plurality of wound wire/ elongate elements (wires, Figs, 5A, 5B, and 6C) extends from the first end element to the second end element; the plurality of wound wires / elongate elements and the sealing member defining: a first disk (proximal disk 64, Fig.  5A) adjacent the first end element including a first plurality of petals (see figure below) concentrically overlapping one another when viewed in a direction along the longitudinal axis in a deployed configuration, and a second disk (distal disk 64, Fig. 5A) adjacent the second end element including a second plurality of petals (see figure below and Fig. 5A, second plurality of petals are same as or similar to the first plurality of petals) concentrically overlapping one another when viewed in a direction along the longitudinal axis in the deployed configuration; wherein portions of the plurality of wound wires / elongate elements together define an eyelet and disposed around a center of the eyelet (5A and also see Fig. 9A); wherein each of the first plurality of petals includes a first portion (see figure below), a second portion (see figure below), and a third portion (see figure below) with the second portion being arranged between the first portion and the third portion, and the first portion of each of the first plurality of petals overlap a portion of an adjacent one of the first plurality of petals (see figure below), the third portion of each of the first plurality of petals overlap a 2portion of an adjacent one of the first plurality of petals (see figure below), and the second portion of each of the first plurality of petals is non-overlapping an adjacent one of the first plurality of petals (see figure below);  a waist portion (middle portion, 62, Fig. 5A) disposed between the proximal disk and the distal disk; wherein at least one of the first end element and the second end element are formed by portions of the plurality of elongate elements (Figs. 5A and 6C); wherein the portions of the plurality of elongate elements are wound about the longitudinal axis to form at least one of the first end element and the second end element (Figs. 6C or 9A); wherein a perimeter of the first disk is substantially circular in the deployed configuration and a perimeter of the second disk is substantially circular in the deployed configuration (Fig. 5B); an intermediate eyelet formed by portions of the plurality of elongate elements wound about the longitudinal axis (Fig. 5A and also see Fig. 11);  wherein the first end element formed by portions of the plurality of elongate elements converging about the longitudinal axis (Figs. 6C or 9A) ; and wherein the second end element formed by portions of the plurality of elongate elements converging about the longitudinal axis (Figs. 6C or 9A).  However, Kotula does not disclose a sealing member attached to the frame such that the plurality of elongate elements and the sealing member forming forms the first disk and the second disk.

    PNG
    media_image3.png
    504
    646
    media_image3.png
    Greyscale

Freudenthal’183 teaches, in the same field of endeavor (sealing device), a medical device comprising a sealing member (membrane, Paras. [0028]-[0030]) attached to a frame (frame or support structure) such that a plurality of elongate elements/wires of the frame and the sealing member forming forms the first disk and the second disk (Paras. [0028]-[0030]).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the medical device of Kotula to include a sealing member attached to the frame such that the plurality of elongate elements and the sealing member forming forms the first disk and the second disk as taught by Freudenthal’183 in order to help the medical device to secure to body tissue against slipping (Freudenthal’183, Para. [0030])
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot in view of new ground(s) of rejection.
In response to the argument(s) on pages 7-8 of the remarks, the limitation “each of the plurality of wound wires includes a portion that defines an eyelet, each portion of the plurality of wound wires defining the eyelet is concentric” in lines 16-18 of claim 1 does not have sufficient support and is considered as new matter.  The term “concentric” is defined as “having a common center.”  First, it is unclear how each portion (single portion) of the plurality of wound wires defining the eyelet is concentric or having a common center.  A common center would be referring to more than one element or portion.  Secondly, the plurality of wires are wound to form the (distal or proximal) eyelet of the medical device instead of each of the wires including a portion that defines an eyelet.  Third, the wound portions of the wires are not concentric with each other because the wound portions do not have a common center (at least, the wound portions are not disposed radially around one another).
The limitation “wherein each of the plurality of elongate elements includes a portion that defines an eyelet, wherein each portion of the plurality of elongate elements defining the eyelet is concentric” in lines 18-20 of claim 10 does not have sufficient support and is considered as new matter.  The term “concentric” is defined as “having a common center.”  First, it is unclear how each portion (single portion) of the plurality of elongate elements or wound wires defining the eyelet is concentric or having a common center.  A common center would be referring to more than one element or portion.  Secondly, the plurality of elongate elements or wires are wound to form the (distal or proximal) eyelet of the medical device instead of each of the wires including a portion that defines an eyelet.  Third, the wound portions of the elongate element or wires are not concentric with each other because the wound portions do not have a common center (at least, the wound portions are not disposed radially around one another).
Claim 1 recites the limitation “each of the plurality of wound wires includes a portion that defines an eyelet, each portion of the plurality of wound wires defining the eyelet is concentric.”  Based on https://www.merriam-webster.com, the term “concentric” is defined as “having a common center.”  It is unclear how each portion (single portion) of the plurality of wound wires defining the eyelet is concentric or having a common center.  A common center would be referring to more than one element or portion.   For the purpose of examination, the examiner interprets the limitation “each of the plurality of wound wires includes a portion that defines an eyelet, each portion of the plurality of wound wires defining the eyelet is concentric” to be “portions of the plurality of wound wires together define an eyelet and disposed around a center of the eyelet.”
	Claim 10 recites the limitation “each of the plurality of elongate elements includes a portion that defines an eyelet, wherein each portion of the plurality of elongate elements defining the eyelet is concentric.”  The term “concentric” is defined as “having a common center.”  It is unclear how each portion (single portion) of the plurality of elongate elements defining the eyelet is concentric or having a common center.  A common center would be referring to more than one element or portion.  For the purpose of examination, the examiner interprets “each of the plurality of elongate elements includes a portion that defines an eyelet, wherein each portion of the plurality of elongate elements defining the eyelet is concentric” to be “portions of the plurality of elongate elements define an eyelet and disposed around a center of eyelet.
Freudenthal’774 discloses a medical device (1, Figs. 1-9c) having a first end element (see first figure below, the combination of the collar with small portions of the wires), a second end element (see first figure below, the combination of the collar with small portions of the wires), and a longitudinal axis (9, Fig. 2) extending between the first end element and the second end element, the medical device comprising: a plurality of wound wires (plurality of wires 2, Fig. 8) defining a frame (such as the frame shown in Fig. 9c), wherein each wound wire of the plurality of wound wire / a plurality of elongate elements (plurality of wires 2, Figs. 1 and 9c) extends from the first end element to the second end element; a sealing member (membrane 8 which envelops the frame / surrounds the frame entirely, Para. [0067]) attached to the frame, the plurality of wound wires / elongate elements and the sealing member defining: a first disk (6, Fig. 7, disk formed by the frame wires and the membrane) adjacent the first end element including a first plurality of petals (see second figure below) overlapping one another when viewed in a direction along the longitudinal axis in a deployed configuration (such as similar to Fig. 9c), and a second disk (7, Fig. 7, disk formed by the frame wires and the membrane) adjacent the second end element including a second plurality of petals (see second figure below) overlapping one another when viewed in a direction along the longitudinal axis in the deployed configuration; (such as similar to Fig. 9c); wherein portions of the plurality of wound wires / elongate elements together define an eyelet and disposed around a center of the eyelet (the plurality of wound wires having portions defining an eyelet and disposed around a center of the eyelet as shown below)

    PNG
    media_image1.png
    450
    705
    media_image1.png
    Greyscale
                                                                                                                                                        	Kotula discloses a medical device (60, Figs. 5A, 5B, and 6C) having a first end element (proximal end eyelet formed by the wires within a clamp 15, Figs. 5A, 5B, and 6C), a second end element (distal end eyelet formed by the wires within clamp 15, Figs. 5A, 5B, and 6C), and a longitudinal axis extending between the first end element and the second end element (Fig. 5A), the medical device comprising: a plurality of wound wires (wires, Figs, 5A, 5B, and 6C) defining a frame (frame of 60 formed by the plurality of wires); wherein each wound wire of the plurality of wound wire/ elongate elements (wires, Figs, 5A, 5B, and 6C) extends from the first end element to the second end element; the plurality of wound wires / elongate elements and the sealing member defining: a first disk (proximal disk 64, Fig.  5A) adjacent the first end element including a first plurality of petals (see figure below) concentrically overlapping one another when viewed in a direction along the longitudinal axis in a deployed configuration, and a second disk (distal disk 64, Fig. 5A) adjacent the second end element including a second plurality of petals (see figure below and Fig. 5A, second plurality of petals are same as or similar to the first plurality of petals) concentrically overlapping one another when viewed in a direction along the longitudinal axis in the deployed configuration; wherein portions of the plurality of wound wires / elongate elements together define an eyelet and disposed around a center of the eyelet (5A and also see Fig. 9A)
	
    PNG
    media_image3.png
    504
    646
    media_image3.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/Primary Examiner, Art Unit 3771